      Case: 3:18-cv-00084-NBB-JMV Doc #: 57 Filed: 11/20/19 1 of 2 PageID #: 155



                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


ALLEN JONES, RICHARD A. WAY, and
CHANDLER SHAW                                                                     PLAINTIFFS

VS.                                  CASE NO: 3:18-CV-084-NBB-JMV


THE GREEN DOOR COMPANY, LLC.,
                                                                                  DEFENDANT

                                         JUDGMENT

       This action having come before the court on Plaintiff’s Complaint for unpaid wages under

the Fair Labor Standard Act (ECF No. 1), filed April 10, 2018 and the court having found that

Defendant, has made an Offer of Judgment pursuant to Rule 68 of the Federal Rules of Civil

Procedure which was accepted by the Plaintiffs, (ECF No. 54);

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Plaintiffs,

Allen Jones, Richard A, Way and Chandler Shaw recover from the Defendant, The Green Door

Company, LLC., the amount of thirty thousand dollars ($30,000.00) for all relief sought, including

actual damages, liquidated damages and attorney fees.



THIS, the 19th day of November, 2019


                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
Case: 3:18-cv-00084-NBB-JMV Doc #: 57 Filed: 11/20/19 2 of 2 PageID #: 156



                                        AGREED AND STIPULATED:
                                        By:   /s/W. Kerby Bowling
                                              W. Kerby Bowling, (TN #9363)
                                              kbowling@evanspetree.com

                                              /s/Julie Wells
                                              Julie Wells (BPR #102509)
                                              Attorneys for Plaintiffs

                                              s/ S. Ray Hill, III
                                              S. Ray Hill, III (MSB# 100088)
                                              rhill@claytonodonnell.com
                                              Attorney for Defendants
